UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January25, 2013 Tompkins Financial Corporation (Exact name of registrant as specified in its charter) New York 1-12709 16-1482357 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) The Commons, PO Box 460, Ithaca, New York (Address of Principal executive offices) (Zip Code) Registrant’s telephone number, including area code (607) 273-3210 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On January 25, 2013, the Company issued a press release announcing its earnings for the calendar quarter ended December 31, 2012, which corrected and replaced a press release issued earlier in the day.A copy of the press release is attached to this Report on Form 8-K as Exhibit 99.1 and is incorporated herein by reference. Item 8.01Other Events On January 25, 2013, the Company issued a press release announcing that its Board of Directors approved payment of a regular quarterly cash dividend of $0.38 per share, payable on February 15, 2013, to common shareholders of record on February 4, 2013. A copy of the press release is attached to this Report on Form 8-K as Exhibit 99.2 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits. Exhibit No. Description Press Release of Tompkins Financial Corporation dated January 25, 2013 Press Release of Tompkins Financial Corporation dated January 25, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TOMPKINS FINANCIAL CORPORATION Date: January 28, 2013 /s/ Stephen S. Romaine Stephen S. Romaine President and CEO INDEX TO EXHIBITS EXHIBIT
